RECE|VED

 

jAN z q 2019 UNITED sTATEs DISTRICT CoURT
WESTERN DISTRICT oF LoUISlANA
wesr'e%’&¥o'lh¥n?g?&°t§$¢’§m ALEXANDRIA DIVISION
ALEXANDR|A, LOU|SIANA
DEMARCUS W. LAW, CIVIL ACTIoN No. 1:17-CV-1068-P
VERSUS JUDGE DEE D. DRELL
DARRELL VANNoY MAGISTRATE JUDGE PEREz-MoNTES
JUDGMENT

For the reasons stated in the Report and Recommendation of the l\/[agistrate
Judge previously filed herein, and after a de novo review of the record including the
objections filed by Petitioner, and having determined that the findings and
recommendation are correct under the applicable laW;

IT IS ORDERED that Lavv’s habeas petition is DENIED and DISMISSED With
prejudice

/QD

THUS DONE AND SIGNED at AleXandria, Louisiana, this 13 day of

c 2/fw d%<\/(/ .2019.

  

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

